IN THE COURT OF APPEALS OF TENNESSEE
                               AT NASHVILLE
                                   September 19, 2013 Session

           4215 HARDING ROAD HOMEOWNERS’ ASSOCIATION v.
                           STACY HARRIS

                   Appeal from the Chancery Court for Davidson County
                       No. 091685II   Carol L. McCoy, Chancellor


                 No. M2012-02713-COA-R3-CV - Filed September 30, 2013


In suit brought by condominium Homeowner’s Association, former owner of condominium
unit which was ordered sold after being determined to constitute a nuisance, appeals the trial
court’s order granting the Association’s application for attorneys’ fees. Finding that the trial
court did not abuse its discretion in making the award, we affirm the judgment.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

R ICHARD H. D INKINS, J., delivered the opinion of the court, in which P ATRICIA J. C OTTRELL,
P. J., M. S., and A NDY D. B ENNETT, J., joined.

Stacy Harris, Nashville, Tennessee, Pro Se.

Nicholas A. Lastra, Franklin, Tennessee, for the appellee, 4215 Harding Road Home
Owners’ Association.

                                   MEMORANDUM OPINION 1

      This is the third appeal in this case. In the first appeal, we affirmed the trial court’s
holding that grossly unsanitary conditions in Ms. Harris’ condominium unit violated the
Master Deed and By-Laws of the condominium and granted the Homeowner Association’s


       1
           Tenn. R. Ct. App. 10 states:

       This Court, with the concurrence of all judges participating in the case, may affirm, reverse
       or modify the actions of the trial court by memorandum opinion when a formal opinion
       would have no precedential value. When a case is decided by memorandum opinion it shall
       be designated “MEMORANDUM OPINION,” shall not be published, and shall not be cited
       or relied on for any reason in any unrelated case.
request that her unit be sold. 4215 Harding Road Homeowners Association v. Harris, 354
S.W.3d 296 (Tenn. Ct. App. 2011) (Harris I). In the second appeal, we affirmed the trial
court’s order enjoining Ms. Harris from purchasing another unit in the condominium
complex. 4215 Harding Road Homeowners Association v. Harris, No. M2011-02763-COA-
R3-CV, 2012 WL 6571040 (December 14, 2012) (Harris II). While Harris II was on appeal,
Ms. Harris’ unit was sold and the proceeds of $85,000 paid into court.

       On July 12, 2012, the Association filed two motions: (1) to require Ms. Harris to post
an additional bond to prosecute the appeal in Harris II and (2) to supplement the award of
attorneys’ fees and expenses previously awarded to include time expended since January 30,
2012 and to disburse the funds which had been paid into court. Ms. Harris filed a
memorandum in opposition to the motions on July 30, accompanied by an affidavit in which
she set forth objections to specific matters for which fees were sought.2 On September 12
the court entered an order granting the motion to supplement the earlier award of attorneys
fees and setting forth the manner in which the funds on deposit were to be disbursed. Ms.
Harris filed a motion to alter or amend the September 12 order which was denied by order
entered November 26; Ms. Harris appeals from that order, articulating the issue as follows:
“Did not the Chancellor apply an incorrect standard in awarding appellee’s counsel fees and
expenses?” 3

                                             DISCUSSION

        The court in Harris I determined that the Homeowners Association had a contractual
right to recover its attorneys’ fees; our review of the order under appeal, therefore, is limited




        2
            In the memorandum Ms. Harris concluded:

        There is no need for any additional appeal bond, and in any case the law does not permit
        same under the circumstances presented here. Disbursement is a purely a discretionary
        matter, requiring no further comment from Ms. Harris. And if in fact any fee is awarded,
        it must be reasonable in amount . . . and for the reasons articulated, any reasonable fee must
        fall far below Mr. Lastra’s submission.
        3
           On January 8, 2013, the Homeowners Association moved the trial court to disburse $63,473.24
to the Association and $5,100.00 to the real estate agent from the funds held by the Clerk and Master in
accordance with an order granting fees and expenses entered March 5, 2012, pointing out that the time to
appeal that order had expired; on February 21, 2013, the court entered an order granting the Association’s
motion. Ms. Harris filed a notice of appeal from the February 21, 2013 order; by order entered September
4, 2013, that appeal was dismissed.

                                                     -2-
to whether the trial court abused its discretion in making the award.4 Under the abuse of
discretion standard, we cannot substitute our judgment for that of the trial court. Wright ex
rel. Wright v. Wright, 337 S.W.3d 166, 176 (Tenn. 2011). Rather, we review the record and
find an abuse of discretion where the court has “applied incorrect legal standards, reached
an illogical conclusion, based its decision on a clearly erroneous assessment of the evidence,
or employ[ed] reasoning that causes an injustice to the complaining party.” Konvalinka v.
Chattanooga-Hamilton Cnty. Hosp. Auth., 249 S.W.3d 346,358 (Tenn. 2008).

       In her brief on appeal, Ms. Harris asserts that her objections to the fees

       [W]ere NOT predicated either on the premise that he did not do the work
       asserted, or on the premise that he “inflated” his time. Instead, those
       objections are predicated that the time itself, in many instances, is not
       reasonable for the task[s] performed, and/or that Mr. Lastra sought
       compensation for work properly done by the real estate agent, compensation
       for which falls within the agent’s commission.

       In the September 12, 2012 order, the court made extensive findings of fact relative to
the application for fees. The court found that each of the tasks performed was reasonable and
necessary and held that fees for services which related to the then-pending appeal were not
properly recoverable. The court also held that the application complied with Rule 5.05,
Local Rules of Practice of the Twentieth Judicial District, and that the fees were reasonable
in accordance with Tennessee Supreme Court Rule 8, RPC 1.5.

       We can discern no basis upon which to hold that the court abused its discretion. The
court considered the specific objections contained in Ms. Harris’ affidavit and made findings


       4
              When the parties’ contract provides that the prevailing party is entitled to
              reasonable attorney’s fees in litigation to enforce the contract, the party
              who prevails is contractually entitled to recover its reasonable attorney’s
              fees, and the trial court has no discretion regarding whether to award
              attorney’s fees or not. However, determining the amount of the attorney’s
              fee that is reasonable is within the trial court’s discretion. Albright v.
              Mercer, 945 S.W.2d 749, 751 (Tenn. Ct. App.1996); Airline Constr. Inc.
              v. Barr, 807 S.W.2d 247, 270 (Tenn. Ct. App.1990). Accordingly, the
              appellate courts must review a trial court’s determination of the reasonable
              amount of attorney’s fees to which a party is contractually entitled using
              the “abuse of discretion” standard.

Hosier v. Crye-Leike Commercial, Inc., M2000-01182-COA-R3CV, 2001 WL 799740 (Tenn. Ct. App. July
17, 2001)


                                                  -3-
relative thereto. We have been cited to no evidence which preponderates against the trial
court’s findings of fact and the court properly applied the law.

                                    CONCLUSION

      For the foregoing reasons the judgment of the Chancery Court is affirmed.




                                                 ___________________________________
                                                 RICHARD H. DINKINS, JUDGE,




                                           -4-